Citation Nr: 1826997	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The subject of this appeal passed away in November 1992.  His wife filed an Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (VA Form 21-534) in April 2013.  She subsequently passed away in February 2016.  VA determined that the surviving daughter met the basic eligibility for substitution.  She was substituted as the appellant in April 2018.


FINDING OF FACT

The U.S. Department of the Army has determined that it was unable to verify that the appellant's deceased father had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criteria for establishing that the appellant's deceased father was a 'veteran' have not been met, thus, she is not eligible for VA benefits based on his service.  38 U.S.C. §§ 101, 107, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits.  The threshold and determinative question is whether the appellant's deceased father had recognized service to establish basic eligibility for VA benefits purposes.  

The types of service which qualify for various VA benefits are defined by statute and regulation.  The Board is bound by the law and regulations.  38 U.S.C. § 7104(c) (2012); 38 C.F.R. § 19.5 (2015).  

In order to establish basic eligibility for VA disability benefits, it is required that the individual with respect to whom the benefit is claimed be a veteran who had active military, naval, or air service.  38 U.S.C. § 101, 1521 (2012); 38 C.F.R. § 3.1, 3.6 (2017).  The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101 (2012).  Active military, naval, and air service includes active duty.  Active duty is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6 (2017).  Armed Forces consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the Reserve components.  38 C.F.R. § 3.1 (2017). 

Service in the Philippine Scouts and the Organized Military Forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity benefits or burial benefits, VA may accept evidence of service submitted by a claimant, such as a service separation form or original certificate of discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2017).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA should request verification of service from the appropriate service department.  38 C.F.R. § 3.203(c) (2017).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. § 3.40 (2017).  Moreover, a service department determination as to an individual's service shall be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, for a claimant to be eligible for VA benefits, if the claimant cannot prove Philippine service with official documentation issued by a United States service department, the United States service department must verify the claimed service.  38 C.F.R. § 3.203 (2015); Palor v. Nicholson, 21 Vet. App. 325 (2007); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Several items of evidence including affidavits, identification cards, and more have been submitted by the appellant, and on the behalf of her father, in an attempt to establish that he had recognized service for purposes of establishing basic eligibility for VA death benefits.  This evidence included, but was not limited to, a purported copy of a Philippine Army entrance document dated in July 1942, to the effect that the appellant's father entered in the Philippine Army with the rank of Private.  

During the course of the appeal, several queries to the National Personnel Records Center (NPRC), Department of the Army, and the Armed Forces of the Philippines were made in an attempt to determine whether the appellant's father served as a member of the Commonwealth Army of the Philippines, including recognized guerrillas, in the service of the United States Armed Forces.  The replies obtained by the Department of the Army in September 2015, the Armed Forces of the Philippines in October 2015, and the NPRC in February 2017 certify that the appellant's father had no recognized service.  NPRC and the Department of the Army have based their determination on research of the appellant's father's name, reported armed services number (ASN), reported date of entry and discharge, reported branch of service, reported regiment identification, and date and place of birth, and all of the evidence submitted by the appellant.  The service department has determined that the appellant's father did not have qualifying service. 

The evidence shows NPRC verified that the appellant's father had no service in the Army of the United States, no record serving as evidence of credible service, and no service as a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States.  Specifically, the replies obtained by the Department of the Army in September 2015, Armed Forces of the Philippines in October 2015, and NPRC in February 2017 certified that the appellant's father had no recognized service.  In the September 2015 memorandum from the Department of the Army, it was noted that while they were able to identify a relevant service file, it did not contain an AGO Form 23.  In order to verify service, they must have that form which correlates with a unit roster listing in the archives.  It further noted that under the guidance established by the Department of the Army for the post-War recognition program, it was not able to accept the Certification from the General Headquarters Armed Forces of the Philippines or affidavits to verify service.  

As noted, VA is prohibited from finding that a particular individual served in the U.S. Armed Forces on any basis other than a United States Service Department document, which VA believes to be authentic and accurate, or a United States Service Department verification.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of the service department's finding that the appellant's father did not have recognized service, and thus met the basic eligibility for VA death benefits, there is no basis to find that the appellant has legal entitlement to VA death benefits. Accordingly, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant's deceased father, and her basic eligibility for VA death benefits, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


